--------------------------------------------------------------------------------

EXHIBIT 10.8
 
ASSIGNMENT AND ASSUMPTION AGREEMENT






This Assignment and Assumption Agreement (the "Agreement") is entered into April
28, 2010 by and among CMBG ADVISORS, INC., a California corporation, in its sole
and limited capacity as assignee for the benefit of creditors of Liberation
Entertainment, Inc. (the “Assignor”); and CAMELOT FILM GROUP, INC., a Nevada
corporation (referred to hereinafter collectively as “Camelot”).


W I T N E S S E T H


WHEREAS, Assignor and Camelot have entered into that certain Asset Purchase
Agreement dated April 27, 2010 (the “Purchase Agreement”; capitalized terms used
without definition herein shall have the meanings ascribed to such terms in the
Purchase Agreement) pursuant to which Camelot is purchasing certain assets and
assuming certain liabilities with respect to such assets;


WHEREAS, in connection with Purchase Agreement, Assignor desires to assign the
agreement comprising the Assets to Camelot; and


WHEREAS, Camelot desires to assume and perform all of such agreements;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:


1.           Assignment of Agreements.  Assignor hereby assigns, transfers,
conveys, grants and delivers to Camelot all of the rights, title and interest,
and delegates all of the duties, obligations and liabilities, of Assignor under
the agreements that are part of the Assets (the "Assigned Agreements").


2.           Assumption of Assigned Agreements.  Camelot hereby accepts the
assignment to it of the Assigned Agreements and assumes and agrees to pay,
discharge and comply with all obligations and liabilities of Assignor under the
Assigned Agreements and Camelot shall be solely responsible for all obligations
and liabilities arising as a result of distribution and/or exploitation of the
Assets after the Closing (including, without limitation, participations and
residuals due to guild or collective bargaining agreements; provided, however,
that the obligations being assumed by Camelot hereunder shall be limited in each
case to that portion of those obligations and liabilities that occur or are
incurred or are related to the period of time after the Closing.


3.           Further Assurances.  Assignor, for itself and its successors and
assigns, agrees that it will do, execute and deliver or will cause to be done,
executed and delivered such other assignments or documents as the Camelot, its
successors and assigns may reasonably request in order to further the assignment
contemplated hereby.


4.           Miscellaneous.


a.           Nothing in this Agreement shall be construed to prejudice, limit or
otherwise waive the parties' rights, claims, defenses or remedies, all of which
are hereby expressly reserved.


 
1

--------------------------------------------------------------------------------

 




b.           This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of California applicable to agreements
made and to be performed entirely in California.


c.           This Agreement sets forth the entire agreement and understanding of
the parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, between the
parties.


d.           No representation, promise or inducement has been made by either
party that is not embodied in this Agreement, and neither party shall be bound
by or be liable for any alleged representation, promise or inducement not so set
forth.


e.           If any provision in this Agreement is held to be invalid, void or
unenforceable, (i) the remainder of the provisions in this Agreement shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated, and (ii) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, all portions of any section of this
Agreement containing any such provision held to be invalid, void or
unenforceable that are not themselves invalid, void or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision held
invalid, void or unenforceable.


f.           This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, and it shall not be necessary in making proof
of this Agreement, to produce or account for more than one such counterpart.




 
2

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their respective officers thereunder duly authorized, all as of the date
first written above.


SELLER:                                                                                                       
 BUYER:


CMBG Advisors, Inc., in its sole
and                                                          Camelot Film Group,
Inc.
                                                                              
limited capacity as Assignee for the Benefit
                                                                              of
Creditors of Liberation Entertainment, Inc.

By: /s/ James
Baer                                                                                              
By:   /s/ Robert P. Atwell                    
     James Baer, President            
                                                                         Robert
P. Atwell, President
 
 




 




3 

--------------------------------------------------------------------------------